Exhibit 10.11

CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT

This CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT (this “Agreement”) is made
as of the 2nd day of February, 2009 by and between Medivation, Inc., a Delaware
Corporation, and David Hung, M.D. (“Executive”).

Background

WHEREAS, this Agreement provides the terms and conditions for the severance
benefits that the Company will provide to Executive due to Executive’s
Qualifying Termination (as defined below) with the Company following a Change of
Control (as defined below).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and intended to be legally bound hereby, the parties hereto
agree as follows:

Agreement

1. Definitions. The following words and phrases shall have the meanings set
forth below for the purposes of this Agreement (unless the context clearly
indicates otherwise):

(a) “Base Salary” shall mean Executive’s base salary or regular wage rate in
effect immediately prior to the Qualifying Termination (not giving effect to any
decrease in base salary providing Executive with Good Reason for termination of
his or her employment). Base Salary does not include variable forms of
compensation such as but not limited to overtime, lead premiums, shift
differentials, bonuses, incentive compensation, commissions, expenses or expense
allowances.

(b) “Board” shall mean the Board of Directors of Company, or any successor
thereto.

(c) “Cause,” as determined by the Board in good faith, shall mean Executive has:

(1) failed to perform his or her stated duties in all material respects, which
failure continues for fifteen (15) days after Executive’s receipt of written
notice of the failure from the Company;

(2) intentionally and materially breached any provision of this Agreement or any
other written agreement with the Company, and has not cured such breach within
fifteen (15) days after Executive’s receipt of written notice of the breach from
the Company (provided that, the Company’s written notice is not required if
Executive’s breach is not reasonably capable of cure);

(3) demonstrated Executive’s personal dishonesty in connection with Executive’s
employment with the Company;

(4) engaged in willful misconduct in connection with Executive’s employment with
the Company;

 

1



--------------------------------------------------------------------------------

(5) engaged in a breach of fiduciary duty in connection with Executive’s
employment with the Company; or

(6) willfully violated any material law, rule or regulation, or final
cease-and-desist order (other than minor traffic violations or similar
offenses), been convicted or pled guilty (including a no contest plea) to any
felony, or engaged in other serious misconduct of such a nature that Executive’s
continued employment may reasonably be expected to cause the Company substantial
economic or reputational injury.

(d) “Change of Control” shall have the same definition as in the Company’s
Amended and Restated 2004 Equity Incentive Award Plan (the “2004 Equity Plan”).

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Company” shall mean Medivation, Inc. or its successor, and any corporation,
partnership or other entity owned directly or indirectly, in whole or in part,
by Medivation, Inc.

(g) “Disability” shall have the same definition as in the 2004 Equity Plan.

(h) “Good Reason” shall mean:

(1) a material breach of this Agreement by the Company;

(2) the Company fails to obtain the assumption of this Agreement by any
successor to Company; or

(3) the Company, without Executive’s express written consent: (i) materially
reduces Executive’s Base Salary or the aggregate fringe benefits provided to
Executive (except to the extent the decrease is pursuant to a general
compensation or benefits reduction applicable to all, or substantially all,
employees of the Company at the same position level as Executive);
(ii) materially diminishes Executive’s authority, duties or responsibilities; or
(iii) requires Executive to be based more than twenty-five (25) miles from
Executive’s office location as of the date of this Agreement (except for
required travel on Company business to an extent substantially consistent with
Executive’s business travel obligations of the date of this Agreement).

(i) “Retirement” shall mean the termination of Executive’s employment with the
Company in accordance with the retirement policies, including early retirement
policies, generally applicable to the Company’s salaried employees.

(j) “Qualifying Termination” shall mean the occurrence, on or within twelve
(12) months following the consummation of a Change of Control, of either (y) a
termination of Executive’s employment by the Company without Cause (and for
reasons other than death or Disability), or (z) a termination of Executive’s
employment by Executive for Good Reason, and in either case such termination is
a “separation from service” as defined in Treasury Regulations
Section 1.409A-1(h)(1)(ii). The following events shall not constitute a
Qualifying Termination: (i) Executive resigns his or her employment with the
Company for any reason that does not qualify as Good Reason at any time,
including but not limited to Executive’s Retirement; or (ii) Executive’s
employment is terminated for Cause, or due to death or Disability.

 

2



--------------------------------------------------------------------------------

(k) “Termination Notice” shall mean a dated notice which: (i) indicates the
specific termination provision in this Agreement relied upon (if any); (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for the termination of Executive’s employment under such provision; and
(iii) specifies the anticipated date that termination of Executive’s employment
shall become effective; and (iv) is given in the manner specified in
Section 11(j).

2. Term and Termination of Agreement. The term of this Agreement shall commence
on the date hereof as first written above and shall continue through
December 31, 2009; provided that commencing on January 1, 2010 and each
January 1st thereafter, the term of this Agreement shall automatically be
extended for one additional year unless not later than December 31 of the
preceding year, the Company shall have given written notice to Executive that it
does not wish to extend this Agreement. In addition, this Agreement will
terminate immediately if Executive’s employment terminates at any time (at the
Company’s request or Executive’s request) if such termination is not a
Qualifying Termination.

3. Termination of Employment.

(a) At-Will Employment Relationship. During the term of this Agreement,
Executive’s employment relationship is at-will and both the Company and
Executive can terminate employment at any time, with or without advance notice,
and with or without Cause.

(b) Termination By Company For Cause. During the term of this Agreement, the
Company shall have the right to terminate Executive’s employment for Cause by
providing written notice to Executive specifying the particulars of the conduct
of Executive forming the basis for Cause to terminate Executive’s employment.
The Company also must comply with any applicable advance notice and cure period
requirement as specified in the definition of Cause hereunder.

(c) Termination By Executive For Good Reason. During the term of this Agreement,
Executive may terminate his or her employment for Good Reason by written notice
to the Company given within sixty (60) days after the date of the occurrence of
any event that Executive knows or should reasonably have known constitutes Good
Reason for termination. Such notice must identify Executive and set forth in
reasonable detail the facts and circumstances claimed by Executive to constitute
Good Reason and identify Executive’s planned termination date (which must be at
least thirty (30) days from the date that the written notice is provided to the
Company). Executive may terminate his or her employment for Good Reason
thereafter only if the Company fails to cure the circumstances identified in
Executive’s notice as giving rise to Good Reason within thirty (30) days after
its receipt of Executive’s notice, and Executive’s termination must become
effective no later than sixty (60) days after the date that the Company received
Executive’s notice provided hereunder.

 

3



--------------------------------------------------------------------------------

4. Severance Benefits.

(a) Severance Benefits For Qualifying Terminations. Subject to the terms and
conditions of this Agreement (including but not limited to the execution of an
effective release agreement as described in Section 6 below), if Executive
suffers a Qualifying Termination, the Company will provide the following as
Executive’s sole severance benefits (the “Severance Benefits”):

(i) Cash Severance Benefit. The Company shall pay in a lump sum an amount equal
to twenty-four (24) months of Executive’s Base Salary, to be paid within ten
(10) business days following the Release Effective Date (as defined in
Section 6).

(ii) COBRA Premium Benefit. If Executive was enrolled in a group health plan
(i.e., medical, dental, or vision plan) sponsored by the Company immediately
prior to termination, Executive may be eligible to continue coverage under such
group health plan (or to convert to an individual policy) following his or her
last day of employment under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (together with any state law of similar effect, “COBRA”). If Executive
is eligible for continued coverage under COBRA and timely elects such continued
coverage, the Company shall pay the full amount of the COBRA premiums for
Executive and his or her eligible dependents for the first twenty-four
(24) months of such coverage or until such earlier date as either (A) Executive
and/or his or her eligible dependents cease to be eligible for COBRA coverage or
(B) Executive becomes eligible for the group health plan coverage of a
subsequent employer. Following such period of Company-paid COBRA coverage,
Executive will be responsible for the timely payment of the full amount of
premiums required under COBRA for the duration of the COBRA period (if any).
Executive must notify the Company immediately if he or she becomes eligible for
coverage by a group health plan of a subsequent employer.

(b) Other Terminations. In the event Executive’s employment terminates other
than a Qualifying Termination, Executive’s rights upon termination shall be
governed by applicable law and by the Company’s standard employment termination
policy applicable to Executive in effect at the time of termination or, if
applicable, any written employment agreement between the Company and Executive
other than this Agreement in effect at the time of termination.

(c) Certain Reductions. The Company shall reduce the Severance Benefits by any
other severance benefits, pay in lieu of notice, or other similar benefits
payable to Executive by the Company that become payable in connection with the
Qualifying Termination or termination of employment pursuant to (i) any
applicable legal requirement, including, without limitation, the Worker
Adjustment and Retraining Notification Act, the California Plant Closing Act, or
any other similar state law (collectively, “WARN”), (ii) a written employment or
severance agreement with the Company, or (iii) any Company policy or practice
providing for severance, termination pay, or otherwise allowing Executive to
remain on the payroll for a limited period of time after being given notice of
the termination of employment. In the Company’s sole discretion, such reductions
may be applied on a retroactive basis, with severance benefits previously paid
being re-characterized as payments pursuant to the Company’s statutory
obligation.

 

4



--------------------------------------------------------------------------------

5. Deductions and Withholdings. All payments under this Agreement will be
subject to applicable withholding for federal, state and local taxes. If
Executive is indebted to the Company as of his or her last day of employment,
the Company reserves the right to offset the Severance Benefits by the amount of
such indebtedness. Additionally, if Executive is subject to withholding for
taxes related to any payments or benefits, including but not limited to any
imputed income related to perquisites or withholding taxes due in connection
with the vesting or exercise of equity awards, the Company may offset against
the Severance Benefits the amount of such withholding taxes. However, Severance
Benefits payments will not be subject to any deductions for other benefit plan
purposes such as 401(k) plan contributions and/or 401(k) loan repayments or
other employee benefit plan contributions.

6. Release of Claims. In order to be eligible to receive the Severance Benefits,
Executive must execute and allow to become effective a general waiver and
release in substantially the form attached hereto as Exhibits A, B or C (as
applicable) within the time frame set forth therein, but in no event may such
release be effective later than sixty (60) days following the date of
Executive’s Qualifying Termination. The date Executive’s release agreement
becomes effective, as further described in the applicable release form, is
referred to herein as the “Release Effective Date”. The Company, in its
discretion, may modify the form of the required release to comply with
applicable law and shall determine the form of the required release, which may
be incorporated into a termination agreement or other agreement with Executive.

7. Additional Eligibility and Transition Matters.

(a) Return of Company Property. Executive will not be entitled to the Severance
Benefits unless and until Executive returns all Company Property upon his or her
termination (or earlier if so requested by the Company). For this purpose,
“Company Property” means all paper and electronic Company documents (and all
copies thereof) created and/or received by Executive during his or her period of
employment with the Company and other Company property which Executive had in
his or her possession or control including, but not limited to, Company files,
notes, lab notebooks, drawings, records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, computer equipment, software programs, facsimile
machines, mobile telephones, servers), credit and calling cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). As a condition to receiving the
Severance Benefits, Executive must not make or retain copies, reproductions or
summaries of any such Company Property. However, Executive is not required to
return his or her personal copies of documents evidencing Executive’s hire,
termination, compensation, benefits and stock options and any other
documentation received as a shareholder of the Company.

(b) Prepayment of Advanced Amounts. Executive will not be entitled to the
Severance Benefits if he or she previously received an advance(s) for business
travel and entertainment expenses unless and until Executive (i) properly
completes and submits an expense reimbursement form(s) and supporting receipts
to his or her manager no later than the effective date of the Qualifying
Termination and (ii) repays any amounts advanced but not used and approved for
reimbursement.

 

5



--------------------------------------------------------------------------------

(c) Transition of Work. Executive will not be entitled to any Severance Benefits
unless and until he or she (i) has satisfactorily transitioned his or her work
and information concerning his or her work to the Company to the extent
requested by the Company (including but not limited to completion of exit
checklists and properly signed and witnessed lab notebooks), and (ii) has
provided the Company with all logins, passwords, passcodes and similar
information created by Executive for documents, email and electronic files that
Executive created or used on Company systems.

(d) Proprietary Information Obligations. Executive is not eligible for the
Severance Benefits if he or she has not signed the Company’s standard form of
confidential information and inventions assignment agreement (“Proprietary
Agreement”) covering Executive’s entire period of employment with the Company
(and with any predecessor) and/or if Executive does not confirm in writing that
he or she is and shall remain subject to the terms of the Proprietary Agreement.

(e) Resignation From Board. If Executive is a member of the Board as of the
Qualifying Termination, Executive will not be eligible for the Severance
Benefits unless he or she promptly resigns from the Board if requested to do so
by a majority of the Board.

8. Death of Executive. Any amounts due Executive under this Agreement (not
including any Base Salary not yet earned by Executive) unpaid as of the date of
Executive’s death shall be paid in a single sum as soon as practicable after
Executive’s death to Executive’s surviving spouse, or if none, to the duly
appointed personal representative of Executive’s estate, provided that all
conditions for receipt of such amounts have been satisfied.

9. Treatment of Parachute Payments.

(a) In the event that it shall be determined (as hereafter provided) that any
payment by the Company to or for the benefit of Executive, whether paid or
payable pursuant to the terms of this Agreement or otherwise pursuant to or by
reason of any other agreement, policy, plan, program or arrangement, including
without limitation any stock option, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing
(collectively, a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto) by reason of being
considered “contingent on a change in ownership or control” of the Company,
within the meaning of Section 280G of the Code (or any successor provision
thereto) or to any similar tax imposed by state or local law, or any interest or
penalties with respect to such tax (such tax or taxes, together with any such
interest and penalties, being hereafter collectively referred to as the “Excise
Tax”), then the amount of the cash Severance Benefits payable to Executive
hereunder shall be reduced and then the noncash payments and benefits hereunder
shall be reduced, to the extent necessary so that no portion of the Payments is
subject to the Excise Tax; provided, however, that Executive may elect (at any
time prior to the payment of any Payments under this Agreement) to have the
noncash payments and benefits reduced (or eliminated) prior to any reduction of
the cash

 

6



--------------------------------------------------------------------------------

payments under this Agreement. Notwithstanding the foregoing, payments or
benefits under this Agreement will not be reduced unless: (i) the net amount of
the Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Payments) is greater than
(ii) (A) the net amount of such Payments, without reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Payments), minus (B) the amount of Excise Tax to which Executive would be
subject in respect of such unreduced Payments.

(b) All determinations required to be made under this Section 9, including
whether an Excise Tax is payable by Executive and the amount of such Excise Tax,
shall be made in good faith by a nationally recognized accounting firm (the
“Accounting Firm”) selected by the Company. For purposes of the computations
required by this Section 9 to the extent not otherwise specified here,
reasonable assumptions and approximations may be made with respect to applicable
taxes and reasonable, good faith interpretations of the Code may be relied upon
and Executive shall be deemed to pay federal, state and local income and payroll
taxes at the highest marginal rate of taxation. The Company and Executive shall
each provide the Accounting Firm access to and copies of any books, records and
documents in the possession of the Company or Executive, as the case may be,
reasonably requested by the Accounting Firm, and otherwise cooperate with the
Accounting Firm in connection with the preparation and issuance of the
determination and calculations contemplated by this Section. Any final
determination by the Accounting Firm shall be binding upon the Company and
Executive. The Company shall pay all fees and expenses of the Accounting Firm.

10. Code Section 409A. If the Company (or, if applicable, the successor entity
thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A of the Code (Section 409A, together, with any
state law of similar effect, “Section 409A”) and Executive is, at the time of
the separation from service, a “specified employee” of the Company (or any
successor entity thereto), as such term is defined in Section 409A(a)(2)(B)(i)
(a “Specified Employee”), then, solely to the extent necessary to avoid the
incurrence of the adverse personal tax consequences under Section 409A, the
timing of the Severance Benefits shall be delayed as follows: on the earlier to
occur of (i) the date that is six months and one day after Executive’s
separation from service and (ii) the date of Executive’s death (such earlier
date, the “Delayed Initial Payment Date”), the Company (or the successor entity
thereto, as applicable) shall (A) pay to Executive a lump sum amount equal to
the sum of the Severance Benefits that Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been delayed pursuant to this Section 10 and
(B) commence paying the balance of the Severance Benefits in accordance with the
original payment schedules set forth above. For the avoidance of doubt, it is
intended that (1) each installment of the Severance Benefits is a separate
“payment” for purposes of Section 409A, (2) all Severance Benefits satisfy, to
the greatest extent possible, the exemptions from the application of
Section 409A provided under of Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9)(iii), and (3) the Severance Benefits
consisting of premiums paid under COBRA also satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Section 1.409A-1(b)(9)(v).

 

7



--------------------------------------------------------------------------------

11. Miscellaneous.

(a) Amendment. No provision of this Agreement may be amended unless such
amendment is signed by Executive and such officer as may be specifically
designated by the Board to sign on the Company’s behalf.

(b) Transfer and Assignment. The rights and obligations of Executive under this
Agreement may not be transferred or assigned without the prior written consent
of the Company. This Agreement shall be binding upon any person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

(c) Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile or PDF of an executed counterpart
signature page hereof by a party hereto shall constitute due execution and
delivery of this Agreement by such party.

(d) Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that Executive acquires a right to receive benefits
from the Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.

(e) ERISA. For purposes of the Executive Retirement Income Security Act of 1974,
this Agreement is intended to be a severance pay Executive welfare benefit plan,
and not an Executive pension plan, and shall be construed and administered with
that intention.

(f) Prior Employment. Executive represents and warrants that acceptance of
employment with the Company has not breached, and the performance of his or her
employment duties to the Company will not breach, any duty owed by Executive to
any prior employer or other person.

(g) Headings. The Section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In the event of a conflict between a heading and the content of
a Section, the content of the Section shall control.

(h) Severability. If any provision of this Agreement or the application thereof
to any person or circumstance shall be invalid or unenforceable under any
applicable law, such event shall not affect or render invalid or unenforceable
any other provision of this Agreement and shall not affect the application of
any provision to other persons or circumstances, and, if possible, the invalid
or unenforceable provision shall be modified to become valid and enforceable to
the greatest extent consistent with the general intent of the parties hereunder.

(i) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, permitted
assigns, heirs, executors and administrators.

 

8



--------------------------------------------------------------------------------

(j) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (A) on the delivery date if hand-delivered or
sent by facsimile transmittal, (B) on the following business day if sent by
documented overnight delivery service, and (C) within five (5) business days if
sent by certified or registered mail, return receipt requested, postage prepaid,
in each case addressed to the respective addresses set forth below or any other
address as may be designated in writing by the affected party:

To the Company:

Medivation, Inc.

201 Spear Street, 3rd Floor

San Francisco, CA 94105

Attention: Chief Financial Officer

To Executive:

David Hung, M.D.

_______________________________

_______________________________

(k) Entire Agreement. This Agreement sets forth the entire understanding of the
parties and supersedes all prior agreements, arrangements and communications,
whether oral or written, pertaining to the subject matter of hereof. This
Agreement provides the exclusive benefits that Executive may become eligible to
receive upon a Qualifying Termination, and shall supersede any other severance
plan, policy or practice, whether formal or informal, written or unwritten,
previously announced or maintained by the Company (with the exception of any
provisions contained in any equity incentive plan or award agreement providing
for accelerated vesting of option shares upon or following a Qualifying
Termination).

(l) No Implied Employment Contract. This Agreement shall not be deemed (i) to
give Executive or any other person any right to be retained in the employ of the
Company or (ii) to interfere with the right of the Company to discharge
Executive or any other person at any time, with or without cause, which right is
hereby reserved.

(m) Waiver. Any party’s failure to enforce any provision or provisions of this
Agreement shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Agreement. The rights granted the parties herein are
cumulative and shall not constitute a waiver of any party’s right to assert all
other legal remedies available to it under the circumstances.

(n) Circular 230 Disclaimer. The following disclaimer is provided in accordance
with the Internal Revenue Service’s Circular 230 (21 CFR Part 10). Any advice in
this Agreement is not intended or written to be used, and it cannot be used, by
Executive for the purpose of avoiding any penalties that may be imposed on
Executive. Any advice in this Agreement was written to support the promotion or
marketing of participation in the Company’s change of control severance benefit
program. Executive should seek advice based on his or her particular
circumstances from an independent tax advisor.

 

9



--------------------------------------------------------------------------------

(o) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the laws of the State of California without regard
to conflict of laws principles.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

MEDIVATION, INC.     DAVID HUNG, M.D. (EXECUTIVE) By:   /s/ C. Patrick Machado  
  /s/ David Hung Its:   Chief Financial Officer      

 

Exhibit A   –   Release Agreement For Employees 40 Or Older (Group Termination)
Exhibit B   –   Release Agreement For Employees 40 Or Older (Individual
Termination) Exhibit C   –   Release Agreement For Employees Under 40 Years Old
(Individual or Group Termination)

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT FOR EMPLOYEES 40 OR OLDER

(GROUP TERMINATION)

As provided in the CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Medivation, Inc. (the
“Company”), I will be eligible for certain severance benefits related to a
Qualifying Termination following a Change of Control if I enter into this
Release Agreement (the “Release”). I am not relying on any promise or
representation by the Company that is not expressly stated in the Agreement.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Proprietary Agreement
with the Company.

In consideration of the Severance Benefits, and other consideration, provided to
me under the Agreement that I am not otherwise entitled to receive, and except
as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right

 

A-1



--------------------------------------------------------------------------------

to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have forty-five (45) days to consider this
Release (although I may choose to voluntarily sign it sooner); (4) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to the Chief Executive Officer of the Company; and
(5) the Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (the “Release Effective Date”).

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

A-2



--------------------------------------------------------------------------------

I acknowledge that to become effective, I must: (1) sign and return this Release
to the Company within forty-five (45) days after I am requested to sign it by
the Company or its successor (as applicable); and (2) I must not revoke it
thereafter.

 

EXECUTIVE   Printed Name:     Date:    

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT FOR EMPLOYEES 40 OR OLDER

(INDIVIDUAL TERMINATION)

As provided in the CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Medivation, Inc. (the
“Company”), I will be eligible for certain severance benefits related to a
Qualifying Termination following a Change of Control if I enter into this
Release Agreement (the “Release”). I am not relying on any promise or
representation by the Company that is not expressly stated in the Agreement.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Proprietary Agreement
with the Company.

In consideration of the Severance Benefits, and other consideration, provided to
me under the Agreement that I am not otherwise entitled to receive, and except
as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the
Excluded Claims, I am not aware of any claims I have or might have against any
of the Released Parties that are not included in the Released Claims.

 

B-1



--------------------------------------------------------------------------------

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for the Released Claims is in addition to anything of value to which I was
already entitled. I further acknowledge that I have been advised by this
writing, as required by the ADEA, that: (1) the Released Claims do not apply to
any rights or claims that arise after the date I sign this Release; (2) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (3) I have twenty-one (21) days to consider this
Release (although I may choose to voluntarily sign it sooner); (4) I have seven
(7) days following the date I sign this Release to revoke the Release by
providing written notice to the Chief Executive Officer of the Company; and
(5) the Release will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (the “Release Effective Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

B-2



--------------------------------------------------------------------------------

I acknowledge that to become effective, I must: (1) sign and return this Release
to the Company within twenty-one (21) days after I am requested to sign it by
the Company or its successor (as applicable); and (2) I must not revoke it
thereafter.

 

EXECUTIVE   Printed Name:     Date:    

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE AGREEMENT FOR EMPLOYEES UNDER 40 YEARS OLD

(INDIVIDUAL OR GROUP TERMINATION)

As provided in the CHANGE OF CONTROL SEVERANCE BENEFITS AGREEMENT dated
            , 2009 (the “Agreement”) between me and Medivation, Inc. (the
“Company”), I will be eligible for certain severance benefits related to a
Qualifying Termination following a Change of Control if I enter into this
Release Agreement (the “Release”). I am not relying on any promise or
representation by the Company that is not expressly stated in the Agreement.
Certain capitalized terms used in this Release are defined in the Agreement.

I hereby acknowledge and reaffirm my obligations under my Proprietary Agreement
with the Company.

In consideration of the Severance Benefits, and other consideration, provided to
me under the Agreement that I am not otherwise entitled to receive, and except
as otherwise set forth in this Release, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
(collectively, the “Released Parties”) from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Release (collectively, the “Released Claims”). The Released Claims include, but
are not limited to: (1) all claims arising out of or in any way related to my
employment with the Company or its affiliates, or the termination of that
employment; (2) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company or its affiliates; (3) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(4) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (5) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, the federal Employee Retirement Income Security Act of 1974 (as amended),
and the California Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (1) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws, or operating agreements of the Company,
or under applicable law; or (2) any rights which are not waivable as a matter of
law. In addition, nothing in this Release prevents me from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right

 

C-1



--------------------------------------------------------------------------------

to any monetary benefits in connection with any such claim, charge or
proceeding. I hereby represent and warrant that, other than the Excluded Claims,
I am not aware of any claims I have or might have against any of the Released
Parties that are not included in the Released Claims.

This Release will be effective as of the first business day that I return the
signed Release to the Company (the “Release Effective Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company within fourteen (14) days after I am requested to sign it by the
Company or its successor (as applicable).

 

EXECUTIVE   Printed Name:     Date:    

 

C-2